Citation Nr: 0922647	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service in July 1987 and from 
March 1988 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for migraine headaches was most recently denied by a July 
2004 rating decision; the evidence submitted since July 2004 
is neither cumulative nor redundant of evidence that was 
already submitted, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the 
Veteran's claim.

2.  The evidence demonstrates that the Veteran's headaches, 
which existed prior to enlistment, increased in severity 
during her time on active duty.


CONCLUSIONS OF LAW

1.  Following a final decision in July 2004, new and material 
evidence has been submitted and the Veteran's claim of 
entitlement to service connection for migraine headaches is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302 (2008).

2.  Criteria for service connection for migraine headaches 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
headaches was most recently denied by a July 2004 rating 
decision which became final in the absence of an appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held 
that VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The Veteran's claim for service connection for migraine 
headaches was initially denied by a February 1995 rating 
decision, which found that the evidence had not been 
submitted showing that the Veteran's headaches, which 
preexisted her entry into service, had been aggravated by her 
time in service.  The Veteran did not appeal.  Subsequently, 
the Veteran reinitiated her claim, but it was denied by a 
rating decision in July 2004 and she failed to timely perfect 
her appeal.

As of the date of the July 2004 rating decision, considerable 
evidence was of record, including service treatment records, 
VA treatment records, records from the U.S. Postal Service, 
and private medical records.

Since the July 2004 rating decision, the Veteran has 
submitted additional records from the Postal Service and the 
Department of Labor (where she was filing for time off under 
the Family and Medical Leave Act (FMLA)).  Included in this 
application was a statement from her private doctor, 
indicating that he had treated her for migraine headaches on 
six occasions in 2008 and 2009.

Additionally, the Veteran has testified at hearings before 
both the RO and the Board, emphasizing that while she did 
have headaches as a child, they did not particularly bother 
her, and that only when she was deployed to Saudi Arabia did 
the headaches really begin to bother her.

The Veteran's claim was previously denied on the grounds that 
there was no evidence of in-service aggravation of her pre-
existing headaches.  However, since her claim was last 
denied, the Veteran has testified on two occasions how her 
headaches had become more severe during service and how this 
severity had continued following service.

The Veteran also submitted additional records showing 
continued treatment for headaches, and describing how the 
headaches impaired her employment.

For the purpose of determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed; as such, the Veteran's testimony is presumed 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The testimony and treatment records that have been associated 
with the Veteran's claims file since her claim was previously 
denied are new in that they had not been previously 
submitted, and the new evidence is material in that it 
relates to the reason that her claim was previously denied, 
namely that there was no evidence of in-service aggravation 
of her headaches.  Additionally, the Board considers this new 
evidence to provide a reasonable possibility of 
substantiating the Veteran's claim.  As such, the Veteran's 
claim is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The Veteran acknowledges that she had headaches throughout 
childhood, but she contends that her headaches were 
aggravated by her time in service.

Service treatment records show that the Veteran had a history 
of headaches at enlistment, as it was noted on her personnel 
medical history survey in January 1988 that she had had 
headaches twice a month since childhood.  However, it was 
also specifically noted that the headaches had never caused 
her to miss any activities.  

Service treatment records show complaints of headaches in 
July 199o.  However, the Veteran testified at a hearing 
before the Board that she regularly sought treatment while in 
service, but that much of it occurred while she was deployed 
in Saudi Arabia, and given her constant movement during that 
time there was limited medical treatment available 
(consisting exclusively of receiving Motrin at the Medic 
Tent) and no resulting records of this treatment.  The 
Veteran did describe a clear memory of a terrible headache 
that incapacitated her around Thanksgiving 1990; and she 
testified that she continued to have headaches throughout 
service, and to complain about them, but there was simply no 
way to receive medical treatment for them given the wartime 
situation.  Nevertheless, it was specifically noted on the 
Veteran's separation physical that she had severe migraine 
headaches approximately twice per week.

The Veteran testified that following service she went to 
Germany for a year, where she continued to have headaches.  
Unfortunately, as a civilian there, she indicated that no 
medical treatment was available to her.  As such, the first 
post-service medical treatment she received was in 1993, when 
she was first clinically diagnosed with migraine headaches.  
Private treatment records show that the Veteran sought 
treatment for headaches on four separate occasions in 1993 
and again on four occasions in 1994.

The Veteran also began receiving treatment through VA for her 
headaches.  At a VA neurological examination in December 1994 
it was noted that the Veteran had headaches two or three 
times per month that generally lasted for two days, but had 
lasted as long as twelve days in October 1993.  The headaches 
were most likely to occur during her premenstrual period, but 
were also triggered by perfume, bleach or paint fumes, 
alcohol, spicy meats, chocolate, sweets, and MSG.  The 
Veteran reported having some headaches as a child, but she 
asserted, as she later repeated in her testimony to the 
Board, that her headaches became more severe after she joined 
the Army and became particularly bad while in Saudi Arabia.

Medical records show that following the neurological 
examination in 1994, the Veteran has continued to have 
migraine headaches; and she has even received coverage under 
the FMLA on account of the headaches.  The Veteran also 
testified that she has been prescribed a number of different 
medications in an effort to treat her headaches.

While no medical opinion of record has been provided 
specifically addressing whether the Veteran's headaches 
increased in severity while she was in service, lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Furthermore, a lay person is competent to report 
observable symptomatology of an injury or illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Headaches are a 
symptom that the Veteran is uniquely qualified to report; 
and, therefore, she is considered competent both to report 
that she had headaches, and to report the severity of her 
headaches.

While the Veteran has been found to be competent to report 
headaches, the Board must also evaluate the credibility of 
her statements and determine the weight to be given to her 
testimony.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(finding that the weight and credibility of evidence "is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").   

In this case, the Veteran has consistently reported that her 
headaches truly became disabling while serving in the Persian 
Gulf region.  For example, she consistently describes the 
first incapacitating headache as occurring around 
Thanksgiving 1990; reporting this at the Neurological 
examination in 1994, in an application in March 2004, and 
then repeating it in her testimony before both the RO and the 
Board in 2005 and 2009 respectively.  Furthermore, the 
Veteran's reported timeline for treatment has been supported 
by the treatment records themselves.  As such, the Board 
finds no reason to doubt the credibility of the Veteran's 
statements.

In this case, the evidence establishes that while the Veteran 
did report a history of headaches at enlistment, but noted 
that these headaches did not interfere with any activities.  
No other medical documentation was available at the time of 
her enlistment.  While in service (and particularly once she 
was transferred to Saudi Arabia), the evidence clearly 
demonstrates that the Veteran began having increasing severe 
headaches, such that at separation she was noted to have 
severe migraine headaches weekly.  Following service (and a 
year long stint in Germany), the Veteran has received 
continuing treatment for headaches, and has even been granted 
periodic relief from work under the FMLA for her headaches.  
As such, it is clear that the increase in severity of the 
Veteran's headaches that was first noted during service was 
not acute as it has persisted for the better part of two 
decades.
  
Accordingly, the Board concludes that the Veteran's headache 
disorder, if in fact actually existed prior to her service, 
it certainly increased in severity during the course of her 
time in military service, and there is no evidence to suggest 
that this increase was due to the natural progression of the 
disease.  As such, the criteria for service connection based 
on aggravation of a pre-existing injury have been met, and 
the Veteran's claim for service connection for headaches is 
therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).  Reasonable doubt has been resolved in favor 
of the Veteran.


ORDER

Service connection for migraine headaches is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


